Exhibit 10.31

EXECUTION VERSION

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”), dated as of
February 7, 2018, is entered into by and among TEVA PHARMACEUTICALS USA, INC., a
Delaware corporation (“Teva USA”), and CARLO DE NOTARISTEFANI (the “Executive”).

R E C I T A L S:

WHEREAS, Teva USA, Teva Pharmaceutical Industries Ltd., an Israeli corporation
(“TPI”, and collectively with Teva USA, the “Company”), and the Executive
entered into an Employment Agreement, dated as of August 6, 2012, which was
amended and restated by that certain Amended and Restated Employment Agreement,
by and between Teva USA and Executive, dated January 18, 2015, as subsequently
amended (the “Prior Agreement”) providing for the Executive’s employment with
the Company, and setting forth the terms and conditions for such employment; and

WHEREAS, Teva USA and the Executive desire to amend and restate the Prior
Agreement in order to set forth the terms and conditions of the Executive’s
continued employment with Teva USA.

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

1. Effective Date. This Agreement shall be effective as of December 12, 2017
(the “Effective Date”).

2. Term of Employment. Teva USA hereby agrees to continue to employ the
Executive and the Executive hereby accepts such continued employment with Teva
USA, on the terms and conditions hereinafter set forth. The term of employment
(the “Term of Employment”) shall commence on the Effective Date and shall
continue until the Termination Date, as defined in Section 7 below.

3. Position; Duties and Responsibilities; Place of Performance.

(a) The Executive shall continue to be employed as the President and Chief
Executive Officer, Global Operations of the Teva Group. In such capacities, the
Executive shall report directly to the President and Chief Executive Officer of
TPI. In addition, the Executive shall have such additional executive duties and
responsibilities as may be assigned to him by the President and Chief Executive
Officer of TPI, so long as such duties and responsibilities are consistent with
his positions as President and Chief Executive Officer, Global Operations of the
Teva Group. If the Executive is elected as a director or officer of any
subsidiary or affiliate of the Company, the Executive shall serve in such
capacity or capacities without additional compensation, other than
indemnification and directors’ and officers’ liability insurance as provided in
Section 24 below.

(b) The Executive’s principal place of employment shall be at Teva USA’s offices
in Parsippany, New Jersey, although the Executive understands and agrees that it
is expected that the Executive will be required to travel extensively (including
internationally) in connection with the performance of his duties hereunder.

(c) Notwithstanding anything in this Agreement to the contrary, the Executive,
while in the United States, (i) shall not have authority to bind or enter into
contractual arrangements on behalf of any non-U.S. member of the Teva Group and
(ii) shall be subject to such further restrictions as to his activities on
behalf of the non-U.S. members of the Teva Group as may be reasonably determined
from time to time.

4. Exclusivity. Subject to the terms and conditions set forth in this Agreement,
the Executive shall devote his full business time, attention, and efforts to the
performance of his duties under this Agreement and shall not engage in any other
business or occupation during the Term of Employment, including, without
limitation, any activity that (a) conflicts with the interests of the Company or
its affiliates, (b) interferes with the proper and efficient performance of his
duties for the Company, or (c) interferes with the exercise of his judgment in
the Company’s best interests. Notwithstanding the foregoing, nothing herein



--------------------------------------------------------------------------------

shall preclude the Executive from: (i) serving, with the prior written consent
of the President and Chief Executive Officer of TPI (which shall not be
unreasonably withheld or delayed), as a member of the board of directors or
advisory boards (or their equivalents in the case of a non-corporate entity) of
non-competing businesses and charitable organizations, (ii) engaging in
charitable activities and community affairs, (iii) speaking at meetings of
business, charitable and civic organizations or (iv) subject to the terms and
conditions set forth in Section 9 hereof, managing his personal investments and
affairs; provided, however, that the activities set out in clauses (i), (ii),
(iii) and (iv) shall be limited by the Executive so as not to unreasonably
interfere, individually or in the aggregate, with the performance of his duties
and responsibilities hereunder or create a potential business or fiduciary
conflict.

5. Compensation and Benefits.

(a) Base Salary. For services rendered under this Agreement, Teva USA shall pay
the Executive a salary at the rate of not less than U.S. $836,400 per annum
(such salary, or any increased salary granted to the Executive pursuant to this
Section 5(a), the “Base Salary”). The Executive’s Base Salary shall be payable
in accordance with the payroll practices of Teva USA as the same shall exist
from time to time. The Human Resources and Compensation Committee (the
“Compensation Committee”) of the Board of Directors of TPI (the “TPI Board”)
with input from the President and Chief Executive Officer of TPI, shall
periodically consider and resolve whether to approve, increases to the
Executive’s Base Salary, according to the considerations specified in the
shareholder-approved compensation policy of TPI in effect from time to time (the
“Compensation Policy”) and subject to approval of the TPI Board.

(b) Annual Cash Bonus. For each fiscal year that ends during the Term of
Employment, the Executive shall be eligible to participate in the Company’s
annual cash bonus plan in accordance with the Compensation Policy (the “Annual
Bonus”). The target Annual Bonus shall be one hundred percent (100%) of the
Executive’s then-current Base Salary, subject to the discretion of the
Compensation Committee, the TPI Board and the terms of the Compensation Policy,
and in accordance with the applicable annual cash bonus plan. The Annual Bonus
shall be paid to the Executive at the same time as annual bonuses are generally
payable to other similarly situated senior executives of the Company subject to
the Executive’s continuous employment through the payment date except as
otherwise set forth in this Agreement.

(c) Equity- Awards. During the Term of Employment, the Executive shall be
eligible to be considered for equity-based compensation awards under the Teva
Pharmaceutical Industries Ltd. 2015 Long-Term Equity-Based Incentive Plan (the
“Equity Incentive Plan”) or any successor equity compensation plan(s), at the
sole discretion of the President and Chief Executive Officer of TPI, the
Compensation Committee and the TPI Board and in accordance with the Compensation
Policy. Any such awards shall be granted on such terms and conditions as may be
determined by the Compensation Committee and the TPI Board. .

(d) Benefits. During the Term of Employment, the Executive shall be entitled to
participate in such benefit plans and programs as shall be provided to similarly
situated executives of Teva USA, including medical insurance, long-term and
short-term disability insurance, dental insurance, life insurance, 401(k) plan,
deferred compensation and other benefit programs that may be adopted by Teva USA
from time to time and not specifically regulated under this Agreement. Nothing
contained herein shall be construed to limit the Company’s ability to amend,
suspend, or terminate any employee benefit plan or policy at any time without
providing the Executive notice, and the right to do so is expressly reserved.

(e) Service Credit. To the extent legally permissible, the Company shall use
commercially reasonable efforts to credit the Executive with thirty (30) years
of service under any employee benefit plan or program in which the Executive is
otherwise eligible to participate for purposes of eligibility, vesting and
determining the level of benefits thereunder. For the avoidance of doubt, the
foregoing service credit shall not apply for purposes of any benefit accrual
under any plan or program.

(f) Vacation. Subject to Section 5(e), during the Term of Employment, the
Executive shall be entitled to the same number of vacation days, holidays, sick
days, and other benefits as are generally allowed to other similarly situated
executives of Teva USA in accordance with Teva USA’s policy in effect from time
to time.



--------------------------------------------------------------------------------

(g) Company Car. During the Term of Employment, Teva USA shall furnish the
Executive with a car, either owned or leased and insured by Teva USA, such car
to be of a size and model appropriate to the Executive’s position with the
Company. Alternatively, at Teva USA’s option, Teva USA may provide the Executive
with a cash allowance of equivalent value. Upon receipt of an itemized account
of expenditures, Teva USA shall reimburse the Executive within thirty (30) days
for all reasonable and necessary expenses incurred in connection with the
operation, maintenance and repair of such car. The Executive shall, from time to
time as requested by Teva USA, furnish Teva USA with information concerning his
personal use of such car so as to permit Teva USA to report appropriate amounts
in respect of such use for income tax purposes.

6. Ordinary Business Expenses. During the Term of Employment, Teva USA shall
reimburse the Executive for all reasonable out-of-pocket expenses incurred by
the Executive in connection with the business of the Company and in the
performance of his duties under this Agreement, including expenses for travel,
lodging and similar items, all in accordance with Teva USA’s expense
reimbursement policy, as the same may be modified from time to time. Teva USA
shall reimburse the Executive for all such proper expenses upon the Executive’s
presentation to Teva USA of an itemized accounting of such expenses with
reasonable supporting data

7. Termination of Employment.

(a) General.

(i) The Term of Employment shall terminate upon the earliest to occur of (A) the
Executive’s death, (B) a termination by reason of a Disability (as defined
below), (C) a termination by Teva USA with or without Cause (as defined below)
and (D) a termination by the Executive with or without Good Reason (as defined
below). The date on which employee-employer relations cease to exist between the
parties (including as a result of acceleration of such cessation due to a waiver
on the part of Teva USA of the Executive’s services during the relevant Notice
Period (as defined below) and payment to the Executive of the entire amount the
Executive is entitled to in respect of such Notice Period) shall be referred to
in this Agreement as the “Termination Date.” Upon the termination of the
Executive’s employment for any reason, except as may otherwise be requested by
the Company in writing and agreed upon in writing by the Executive, the
Executive shall resign from any and all directorships, committee memberships or
any other positions the Executive holds with the Company or any of its
subsidiaries or affiliates.

(ii) Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) or settlement of any equity-based award
hereunder of any “nonqualified deferred compensation” (within the meaning of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended (the “Code”))
upon a termination of employment shall be delayed until such time as the
Executive has also undergone a “separation from service” as defined in U.S.
Treasury Regulation Section 1.409A-1(h), at which time such “nonqualified
deferred compensation” (calculated as of the Termination Date) shall be paid (or
commence to be paid) or delivered to the Executive on the schedule set forth in
this Section 7 as if the Executive had undergone such termination of employment
(under the same circumstances) on the date of his ultimate “separation from
service.”

(b) Death or Disability. The Executive’s employment shall terminate
automatically upon his death. Teva USA may terminate the Executive’s employment
immediately after the occurrence of a Disability, such termination to be
effective upon the Executive’s receipt of written notice of such termination. In
the event the Executive’s employment is terminated due to his death or
Disability, the Executive or his estate or his beneficiaries, as the case may
be, shall be entitled to:

(i) (A) all accrued but unpaid Base Salary through the Termination Date (paid in
cash within fourteen (14) days following the Termination Date); (B) any unpaid
or unreimbursed expenses incurred in accordance with Company policy, including
amounts due under Section 6 hereof to the extent incurred prior to the
Termination Date; (C) any other amounts required to be paid pursuant to
applicable law, if any; and (D) accrued and/or vested benefits under any plan or
agreement covering the Executive, which shall be governed by the terms of such
plan or agreement (items (A) through (D) collectively, the “Accrued
Obligations”); and



--------------------------------------------------------------------------------

(ii) any unpaid Annual Bonus in respect of any completed fiscal year that has
ended on or prior to the Termination Date, such amount to be paid at the same
time it would otherwise be paid to the Executive had no such termination
occurred, but in no event later than one day prior to the date that is two and
one-half (21/2) months following the last day of such completed fiscal year.

For purposes of this Agreement, “Disability” shall mean any physical or mental
disability or infirmity that renders the Executive incapable of performing his
usual and customary duties as set forth herein for a period of one hundred
twenty (120) days during any twelve (12) month period. Any question as to the
existence or extent of the Executive’s Disability upon which the Executive and
Teva USA cannot agree shall be determined by a qualified, independent physician
selected by Teva USA and approved by the Executive or the Executive’s
representatives (which approval shall not be unreasonably withheld or delayed).
The determination of any such physician shall be final and conclusive for all
purposes of this Agreement.

Except as set forth in this Section 7(b), following the Executive’s termination
by reason of his death or Disability, the Executive shall have no further rights
to any compensation or any other benefits under this Agreement.

(c) Termination by the Company for Cause. In the event of Cause, Teva USA may
terminate the Executive’s employment for Cause as described in this
Section 7(c):

(i) A termination for Cause shall not take effect unless the provisions of this
subsection (i) are complied with. The Executive shall be given not less than
thirty (30) days’ written notice by Teva USA of the intention to terminate his
employment for Cause, such notice to state in reasonable detail the particular
act or acts or failure or failures to act that constitute the grounds on which
the proposed termination for Cause is based. The Executive shall have thirty
(30) days after the date that such written notice has been received by the
Executive in which to cure such act or acts or failure or failures to act, to
the extent such cure is possible. If the Executive fails to cure such act or
acts or failure or failures to act, the termination shall be effective on the
date immediately following the expiration of the thirty (30) day cure period. If
cure is not possible (as reasonably determined by Teva USA in its sole
discretion), the termination shall be effective as of the date on which the
Executive receives such notice.

(ii) In the event Teva USA terminates the Executive’s employment for Cause, he
shall be entitled only to (a) all accrued but unpaid Base Salary through the
Termination Date; and (b) any unpaid or unreimbursed expenses incurred in
accordance with Company policy, including amounts due under Section 6 hereof to
the extent incurred prior to the Termination Date. Following a termination of
the Executive’s employment for Cause, except as set forth in this
Section 7(c)(ii), the Executive shall have no further rights to any compensation
or any other benefits.

For purposes of this Agreement, “Cause” shall mean: (a) the Executive’s
conviction of a felony; (b) the Executive’s embezzlement, breach of fiduciary
duty or fraud with regard to the Company or any of its assets or businesses;
(c) the Executive’s deliberate and continual failure to perform the material
duties of his position; (d) the Executive’s willful violation of a material
Company rule or regulation, or (e) the Executive’s willful breach of a material
provision of this Agreement.

(d) Termination by the Company without Cause. The Company may terminate the
Executive’s employment at any time without Cause, effective six (6) months
following the Executive’s receipt of written notice of such termination (in this
Section 7(d), the “Notice Period”). The Company may, in its sole and absolute
discretion, by written notice, waive the services of the Executive during the
Notice Period or in respect of any part of such period, and at the Company’s
sole discretion accelerate the effective date of such termination of
employee-employer relationship (such accelerated date shall constitute the
Termination Date), all on the condition that Teva USA pays the Executive the
monthly Base Salary and all additional compensation and benefits to which the
Executive is entitled in respect of the Notice Period without regard to any such
Company waiver.



--------------------------------------------------------------------------------

In the event the Executive’s employment is terminated by Teva USA without Cause
(other than by reason of his death or Disability), the Executive shall be
entitled to:

(i) the Accrued Obligations;

(ii) any unpaid Annual Bonus in respect of any completed fiscal year that has
ended on or prior to the Termination Date, such amount to be paid at the same
time it would otherwise be paid to the Executive had no such termination
occurred, but in no event later than one day prior to the date that is two and
one-half (2 1⁄2) months following the last day of such completed fiscal year;
provided, that, if the Company has provided the Executive with notice of
termination pursuant to this Section 7(d), any Annual Bonus payable pursuant to
this subsection (ii) shall be prorated to reflect the portion of the year during
which the Executive was an active employee;

(iii) continued payment of the Executive’s then-current Base Salary, in
accordance with the payroll practices of the Company, for twelve (12) months;

(iv) a lump sum cash payment in an amount equal to the Executive’s then-current
Base Salary, payable in a cash lump sum on the next regular payroll date
immediately following the sixtieth (60th) day after the Termination Date;

(v) subject to the Executive’s election of COBRA continuation coverage under
Teva USA’s group health plan, on the first regularly scheduled payroll date of
each month during the eighteen (18) month period commencing on the Termination
Date, Teva USA will pay the Executive a cash amount equal to the difference
between the monthly COBRA premium cost and the premium cost to the Executive as
if the Executive were an employee of Teva USA (excluding, for purposes of
calculating such cost, an employee’s ability to pay premiums with pre-tax
dollars); provided, that any payments pursuant to this subsection (v) shall
cease earlier than the expiration of such eighteen (18) month period (x) in the
event that the Executive becomes eligible to receive any comparable health
benefits, including through a spouse’s employer, during such eighteen (18) month
period or (y) to the extent required to avoid adverse consequences (including
penalties or negative tax consequences) to the Executive or Teva USA under
either Section 105(h) of the Code or the Patient Protection and Affordable Care
Act of 2010; and

(vi) continued vesting of any outstanding equity awards granted to the Executive
by TPI, without regard to the termination of Executive’s employment, for the
remainder of their original terms to the same extent as if the Executive had
remained employed by the Company in accordance with the terms and conditions of
TPI’s equity plans and the individual award agreements evidencing such grants
(including, for the avoidance of doubt, any performance vesting conditions). In
addition, the vested portion of any stock option as of the conclusion of the
stock option vesting term will be exercisable through the stated expiration date
of such stock option, following which any portion of such stock option not
exercised will expire.

Notwithstanding the foregoing, (A) the payments and benefits described in
subsections (iii) through (vi) above shall immediately cease, (B) the Company
shall have no further obligations to the Executive with respect thereto and
(C) the Executive shall promptly repay to the Company any payments or benefits
paid or provided to the Executive pursuant to subsections (ii) through (vi)
above, in the event that the Executive breaches any provision of Section 9
hereof.

Following a termination of the Executive’s employment by Teva USA without Cause,
except as set forth in this Section 7(d), the Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(e) Termination by the Executive for Good Reason. The Executive may terminate
his employment for Good Reason and receive severance compensation upon such
termination as described in this Section 7(e).



--------------------------------------------------------------------------------

(i) The Executive may terminate his employment for Good Reason by providing Teva
USA six (6) months’ written notice setting forth with reasonable specificity the
event that constitutes Good Reason, which written notice, to be effective, must
be provided to Teva USA within three (3) months following the occurrence of such
event. During such six (6) month notice period, Teva USA shall have a cure right
(if curable), and if not cured within such period, the Executive’s termination
will be effective upon the date immediately following the expiration of the six
(6) month notice period.

(ii) In the event of (A) the Executive’s termination for Good Reason prior to
July 1, 2020, the Executive shall be entitled to the same payments and other
benefits as provided in Section 7(d)(i) through (v) above for a termination
without Cause, and (B) Executive’s termination for Good Reason on or after
July 1, 2020, the Executive shall be entitled to the same payments and other
benefits as provided in Section 7(d)(i) through (vi) above for a termination
without Cause, it being agreed that, in each of case (A) and (B), the
Executive’s right to any such payments shall be subject to the same terms and
conditions as described in Section 7(d) above, including, without limitation,
the forfeiture of the Executive’s right to the payments and benefits described
in Sections 7(d)(ii) through (vi), and the Executive’s obligation to promptly
repay such amounts, in the event that the Executive breaches any provision of
Section 9 hereof. Following a termination of the Executive’s employment by the
Executive for Good Reason, except as set forth in this Section 7(e), the
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s express written consent, the occurrence of any of the following
events: (i) the Company’s breach of a material provision of this Agreement,
(ii) a material diminution in the Executive’s duties or responsibilities that is
inconsistent with the Executive’s position as described herein, (iii) a material
reduction by Teva USA in the Executive’s rate of annual Base Salary or a
material change in the value or reasonableness of the Executive’s annual bonus
opportunity, or (iv) the relocation of the Executive’s principal place of
employment to a location that is beyond a fifty (50) mile radius from his
principal place of employment as of the Effective Date.

(f) Termination by the Executive without Good Reason. The Executive may
terminate his employment without Good Reason by providing Teva USA six
(6) months’ written notice of such termination (in this Section 7(f), the
“Notice Period”)

(i) In the event that the Executive’s employment is terminated by the Executive
without Good Reason prior to July 1, 2020, the Executive shall be entitled to:

(1) the Accrued Obligations; and

(2) any unpaid Annual Bonus in respect of any completed fiscal year that has
ended on or prior to the Termination Date, such amount to be paid at the same
time it would otherwise be paid to the Executive had no such termination
occurred, but in no event later than one day prior to the date that is two and
one-half (2 1⁄2) months following the last day of such completed fiscal year;
provided, that, if the Company has provided the Executive with notice of
termination pursuant to this Section 7(f), any Annual Bonus payable pursuant to
this subsection (ii) shall be prorated to reflect the portion of the year during
which the Executive was an active employee.

(3) If the termination is mutually agreed with the prior written consent of the
Company, the TPI Board in its sole discretion may provide that, subject to
Employee’s continued compliance with Section 9(A) all of such Employee equity
shall continue to vest in accordance with their original vesting schedule as if
no such termination had occurred, until the second anniversary of such
termination, and (B) stock options shall remain exercisable until the earlier of
the stated expiration date of such stock option and the third anniversary of
such termination.



--------------------------------------------------------------------------------

(ii) In the event that the Executive’s employment is terminated by the Executive
without Good Reason on or after July 1, 2020, the Executive shall be entitled to
receive the payments and other benefits as provided in Section 7(d)(i) through
(vi) above, it being agreed that the Executive’s right to any such payments
shall be subject to the same terms and conditions as described in Section 7(d)
above, including, without limitation, the forfeiture of the Executive’s right to
the payments and benefits described in Sections 7(d)(ii) through (vi), and the
Executive’s obligation to promptly repay such amounts, in the event that the
Executive breaches any provision of Section 9 hereof.

In the event of the termination of the Executive’s employment under this
Section 7(f), Teva USA may, in its sole and absolute discretion, by written
notice, waive the services of the Executive during the Notice Period or in
respect of any part of such period, and, at the Company’s sole discretion,
accelerate the effective date of such termination of employee-employer
relationship (such accelerated date shall constitute the Termination Date) and
still have it treated as a termination without Good Reason, all on the condition
that Teva USA pays the Executive the monthly Base Salary and all additional
compensation and benefits to which the Executive is entitled in respect of the
Notice Period without regard to any such Company waiver.

Following a termination of the Executive’s employment by the Executive without
Good Reason, except as set forth in this Section 7(f), the Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

(g) Change of Control. In the event that the Executive’s employment is
terminated pursuant to subsection (d) of this Section 7, one (1) year or less
following a merger of TPI with another entity, pursuant to which merger TPI is
not the surviving entity, and such termination is a result of such merger, then,
in addition to any payments or other benefits to which the Executive is entitled
pursuant to Section 7(d), the Executive shall also be entitled to receive a lump
sum cash payment in an amount equal to U.S. $1,500,000, payable on the next
regular payroll date immediately following the sixtieth (60th) day after the
Termination Date.

(h) Release. Notwithstanding any provision herein to the contrary, the payment
of any amount or provision of any benefit pursuant to subsection (b), (d), (e),
(f) or (g) of this Section 7 (other than the Accrued Obligations) (collectively,
the “Severance Benefits”) shall be conditioned upon the Executive’s execution,
delivery to the Company, and non-revocation of a release of claims in the form
attached as Exhibit A hereto, as the same may be revised from time to time by
Teva USA upon the advice of counsel due to a change in applicable law or
regulation (the “Release of Claims”) (and the expiration of any revocation
period contained in the Release of Claims) within sixty (60) days following the
Termination Date. If the Executive fails to execute the Release of Claims in
such a timely manner so as to permit any revocation period to expire prior to
the end of such sixty (60) day period but provided Teva USA has provided the
Executive the Release within five (5) days following the Termination Date, if
such Release is not in a form identical to the one attached as Exhibit A hereto,
or timely revokes his acceptance of such release following its execution, the
Executive shall not be entitled to any of the Severance Benefits. Further, to
the extent that any portion of the Severance Benefits constitutes “nonqualified
deferred compensation” within the meaning of Section 409A of the Code, any
payment of any amount or provision of any benefit otherwise scheduled to occur
prior to the sixtieth (60th) day following the date of the Executive’s
termination of employment hereunder, but for the condition that the Executive
execute the Release of Claims as set forth herein, shall not be made until the
first regularly scheduled payroll date following such sixtieth (60th) day (and
all such unpaid amounts shall be aggregated to be paid on such date), after
which any remaining Severance Benefits shall thereafter be provided to the
Executive according to the applicable schedule set forth herein. For the
avoidance of doubt, in the event of a termination by reason of the Executive’s
death or Disability, the Executive’s obligations herein to execute and not
revoke the Release of Claims may be satisfied on his behalf by his estate or a
person having legal power of attorney over his affairs.

(i) Compliance with Covenants. Notwithstanding any provision herein to the
contrary, in the event that the Executive breaches any provision of Section 9
hereof, (A) payment or provision of the Severance Benefits shall immediately
cease (without prejudice to any other remedies available to the Company
hereunder), (B) the Company shall have no further obligations to the Executive
with respect thereto and (C) the Executive shall promptly repay to the Company
any Severance Benefits (other than Accrued Obligations and the Annual Bonus in
respect of any completed fiscal year that has ended on or prior to the
Termination Date) paid or provided to the Executive pursuant to this Section 7
prior to the date of such breach.



--------------------------------------------------------------------------------

(j) Return of Property. Upon termination of the Executive’s employment, the
Executive shall promptly return to Teva USA any car, cell phone, laptop or other
hand-held device provided to the Executive, and any confidential or proprietary
information of the Company or any of its subsidiaries or affiliates that remains
in the Executive’s possession; provided, however, that nothing in this Agreement
or elsewhere shall prevent the Executive from retaining and utilizing documents
relating to his personal benefits, entitlements and obligations; documents
relating to his personal tax obligations; his desk calendar, personal contact
list, and the like; and such other records and documents as may reasonably be
approved by the TPI Board or its designee (such approval not to be unreasonably
withheld or delayed).

8. Representations. The Executive hereby represents to the Company that (a) he
is legally entitled to enter into this Agreement and to perform the services
contemplated herein and is not bound under any employment, consulting or other
agreement to render services to any third party, (b) he has the full right,
power and authority, subject to no rights of third parties, to grant to the
Company the rights contemplated by Section 9(b) hereof, and (c) he does not now
have, nor within the last three (3) years has he had, any ownership interest in
any business enterprise (other than interests in publicly traded corporations
where his ownership does not exceed one percent (1%) or more of the equity
capital) which is a customer of the Company, any of its subsidiaries, or from
which the Company or any of its subsidiaries purchases any goods or services or
to whom such corporations owe any financial obligations or are required or
directed to make any payments.

9. Executive’s Covenants.

(a) Disclosure of Information. The Executive recognizes and acknowledges that
confidential information, including but not limited to the trade secrets,
know-how and proprietary processes of Teva USA and its subsidiaries and
affiliates (the “Teva Group”), as they may exist from time to time, is a
valuable, special and unique asset of the business of the Teva Group, access to
and knowledge of which are essential to the performance of the Executive’s
duties hereunder. The Executive will not, during or at any time following the
Term of Employment, in whole or in part, disclose such confidential information
(or any confidential information of any third party which was received by the
Teva Group) to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever, nor shall the Executive make use of any such
confidential information for his own purposes or for the benefit of any person,
firm, corporation or other entity (except for a member of the Teva Group or such
third party, as applicable) under any circumstances during or after the Term of
Employment, except in connection with the good faith performance of his duties
hereunder during the period of his employment; provided, that, after the
termination of his employment, these restrictions shall not apply to
confidential information which is then in the public domain (provided that the
Executive was not responsible, directly or indirectly, for such secrets,
know-how or processes entering the public domain without the Company’s or such
third party’s consent). In addition, nothing contained in this Agreement shall
be construed to prohibit the Executive from reporting possible violations of
federal or state law or regulation to any governmental agency or regulatory body
or making other disclosures that are protected under any whistleblower
provisions of federal or state law or regulation, or from filing a charge with
or participating in any investigation or proceeding conducted by any
governmental agency or regulatory body.

(i) DTSA Disclosure. Pursuant to 18 U.S.C. § 1833(b), an individual may not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (i) is made (A) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney, and (B) solely for the purpose of reporting or investigating a
suspected violation of law or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Additionally, an individual who files a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose a trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual: (A) files any document containing the trade
secret under seal and (B) does not disclose the trade secret except pursuant to
court order.



--------------------------------------------------------------------------------

(b) Inventions. The Executive hereby sells, transfers and assigns to the
Company, or to any person or entity designated by the Company, without any
further compensation other than as provided pursuant to this Agreement, all of
the entire right, title and interest of the Executive in, and to, all
inventions, ideas, disclosures and improvements, whether patented or unpatented,
and copyrightable material, made or conceived by the Executive, solely or
jointly, during the Term of Employment, which relate to methods, apparatus,
designs, products, processes or devices, sold, leased, used or under
consideration or development by the Company or any of its subsidiaries or
affiliates, or which otherwise relate to or pertain to the business, functions
or operations of the Company or any of its subsidiaries or affiliates or which
arise from the efforts of the Executive during the course of his employment for
the Company or any of its subsidiaries or affiliates. The Executive shall
communicate promptly and disclose to the Company, in such form as the Company
reasonably requests, all information, details and data pertaining to the
aforementioned inventions, ideas, disclosures and improvements. The Executive
shall execute and deliver to the Company such formal transfers and assignments
and such other papers and documents as may be reasonably necessary or required
of the Executive to permit the Company or any person or entity designated by the
Company to file and prosecute the patent applications and, as to copyrightable
material, to obtain copyright thereof. Any invention relating to the business of
the Company and its subsidiaries or affiliates and disclosed by the Executive
within one year following the termination of the Term of Employment shall be
deemed to fall within the provisions of this paragraph unless proved to have
been first conceived and made following such termination.

(c) Covenant Not to Interfere. During the Term of Employment and the Restricted
Period, the Executive shall not, directly or indirectly, (i) solicit or induce,
or in any manner attempt to solicit or induce, any person employed by, or as
agent of, the Company, its subsidiaries or its affiliates to terminate such
person’s contract of employment or agency, as the case may be, with the Company,
its subsidiaries or its affiliates or (ii) divert, or attempt to divert, any
person, concern, or entity from doing business with the Company, its
subsidiaries or its affiliates, or attempt to induce any such person, concern or
entity to cease being a customer or supplier of the Company, its subsidiaries or
its affiliates.

(d) Covenant Not to Compete. By signing this Agreement, the Executive hereby
acknowledges and agrees that, in his capacity as President and Chief Executive
Officer, Global Operations of the Teva Group, the Executive has a great deal of
exposure and access to a broad variety of commercially valuable proprietary
information of the Teva Group, including, by way of illustration, confidential
information regarding the Teva Group’s current and future products and
strategies, costs and other financial information, R&D and marketing plans and
strategies, etc. As a result of the Executive’s knowledge of the above
information and in consideration for the compensation offered by the Company
under this Agreement, the Executive affirms and recognizes his continuing
obligations with respect to the use and disclosure of confidential and
proprietary information of the Teva Group pursuant to the Teva Group’s policies
and the terms and conditions of this Agreement, and hereby agrees that during
the Term of Employment and the Restricted Period, the Executive shall not,
directly or indirectly, (whether as an officer, director, owner, employee,
partner, consultant or other direct or indirect service provider) perform any
services for any division, subsidiary or product group of a company, which
division, subsidiary or product group is principally focused on the manufacture,
sale of or trading in (i) generic products or (ii) specialty pharmaceutical
products that are competitive with a fundamental product manufactured, sold or
otherwise traded in by the Company as of the date of such termination of
employment. If a company described in the preceding sentence is not organized
into divisions, subsidiaries or product groups, the term “division, subsidiary
or product group” in the preceding sentence shall refer to the entire company.

For purposes of this Agreement, the “Restricted Period” means the twelve
(12) month period following the Termination Date; provided, that, if the Company
exercises its right to waive all or part of the applicable Notice Period
pursuant to Section 7(d) or 7(f) above, the Restricted Period shall be extended
by the portion of the Notice Period so waived.

(e) Non-Disparagement. During the Term of Employment and at all times
thereafter, the Executive agrees not to (i) make any disparaging or defamatory
comments regarding the Company or any of its current or former directors,
officers, employees or products or (ii) make any negative or disparaging
comments concerning any aspect of the Executive’s relationship with the Company
or any conduct or events relating to any termination of the Executive’s
employment with the Company.



--------------------------------------------------------------------------------

(f) Blue Pencil. It is the desire and intent of the parties that the provisions
of this Section 9 be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular provision or clause of this Section 9 shall be
adjudicated to be invalid or unenforceable or overly broad in scope, time or
geographic region, then such provision or clause shall be deemed amended to
delete therefrom the portion thus adjudicated to be invalid or unenforceable or
to reduce or narrow down the portion thus adjudicated to be too broad in scope,
time or geographic region, such deletion, reduction or narrowing down to apply
only with respect to the operation of this Section 9 in the particular
jurisdiction in which such adjudication is made.

(g) Injunctive Relief. If there is a breach or threatened breach of the
provisions or clauses of this Section 9, the Company shall be entitled to an
injunction restraining the Executive from such breach. Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedies for such
breach or threatened breach.

10. Insurance. The Company may, at its election and for its benefit, insure the
Executive against death, and the Executive shall submit to such physical
examination and supply such information as may be reasonably required in
connection therewith.

11. Additional Section 409A Provisions. All payments and benefits under this
Agreement shall be made and provided in a manner that is intended to comply with
Section 409A of the Code and all applicable regulations and guidance thereunder
(“Section 409A”), to the extent applicable. Notwithstanding any provision in
this Agreement to the contrary:

(a) Any paymentor benefit (including the settlement of any equity-based awards)
otherwise required to be made hereunder to the Executive at any date as a result
of the termination of the Executive’s employment shall be delayed for such
period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”) in the event the
Executive is deemed at the time of his “separation from service” to be a
“specified employee” within the meaning of Section 409A and if such delayed
payment, settlement or commencement is otherwise required to avoid additional
tax under Section 409A(a)(2) of the Code. In such event, on the first business
day following the expiration of the Delay Period, (i) the Executive shall be
paid, in a single lump sum cash payment, an amount equal to the aggregate amount
of all payments or benefits delayed pursuant to the preceding sentence, and any
remaining payments not so delayed shall continue to be paid pursuant to the
payment schedule set forth herein;and (ii) Executive shall receive settlement or
delivery of the aggregate amount of all cash or shares in respect of any
equity-based awards delayed pursuant to the preceding sentence.

(b) Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A.

(c) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes “nonqualified deferred
compensation” (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
the Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period during which the arrangement is in
effect.

(d) While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A, in no event whatsoever shall the Company or any of its affiliates
be liable for (i) any additional tax, interest or penalties that may be imposed
on the Executive as a result of Section 409A or (ii) any damages for failing to
comply with Section 409A (other than for withholding obligations or other
obligations applicable to employers, if any, under Section 409A).



--------------------------------------------------------------------------------

12. Clawback. All payments made pursuant to this Agreement are subject to the
“clawback” provisions in the Compensation Policy.

13. Notices. Any notice required or permitted to be given under this Agreement
shall be deemed sufficient if in writing and if sent by registered mail to the
Executive at his home address as reflected on the records of the Company, in the
case of the Executive, or, in the case of the Company, to TPI at TPI’s
headquarters, Attention: Group Executive VP, Human Resources, or to such other
officer or address as the Company shall notify the Executive.

14. Waiver of Breach. A waiver by the Company or the Executive of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by the other party.

15. Governing Law; Severability. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New Jersey
without giving effect to the choice of law or conflict of laws provisions
thereof. Whenever possible, each provision or portion of any provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but the invalidity or unenforceability of any provision or
portion of any provision of this Agreement in any jurisdiction shall not affect
the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of this Agreement, including that
provision or portion of any provision, in any other jurisdiction. In addition,
should a court determine that any provision or portion of any provision of this
Agreement is not reasonable or valid, either in period of time, geographical
area, or otherwise, the parties agree that such provision should be interpreted
and enforced to the maximum extent which such court deems reasonable or valid.

16. Taxes. The Company may withhold from any payments made under this Agreement
all applicable taxes, including, but not limited to, income, employment and
social insurance taxes, as shall be required by applicable law.

17. Assignment. This Agreement may be assigned, without the consent of the
Executive, by Teva USA to any person, partnership, corporation or other entity
that has purchased all or substantially all the assets of Teva USA; provided,
that such assignee assumes any and all of the obligations of the Company
hereunder. The Company shall cause any person, firm or corporation acquiring all
or substantially all of the assets of Teva USA to execute a written instrument
agreeing to assume any and all of the obligations of the Company hereunder as a
condition to acquiring such assets.

18. Compensation Policy. This Agreement shall be subject to the Compensation
Policy and nothing herein shall derogate in any way from the Company’s rights
thereunder.

19. Entire Agreement; Amendment. This Agreement contains the entire agreement of
the parties and supersedes any and all agreements, letters of intent or
understandings between the Executive and (a) the Company, (b) any member of the
Teva Group or (c) any of the Company’s principal shareholders, affiliates or
subsidiaries, except as to the Company’s equity compensation plans and other
separate agreements, plans and programs referred to herein. This Agreement may
be changed only by an agreement in writing signed by a party against whom
enforcement of any waiver, change, modification, extension or discharge is
sought.

20. Headings. The headings of the sections and subsections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement. Signatures delivered by facsimile or by
e-mail as a portable document format (.pdf) file or image file attachment shall
be effective for all purposes.

22. Survival. The provisions of this Agreement that are intended to survive the
termination of this Agreement shall survive such termination in accordance with
their terms.



--------------------------------------------------------------------------------

23. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced or otherwise subject to offset in any manner (including by
any claims the Company or any of its subsidiaries and/or affiliates may have
against the Executive), regardless of whether the Executive obtains other
employment.

24. Indemnification. In accordance with and subject to the provisions of Israeli
law applicable to TPI and the applicable provisions of TPI’s Articles of
Association and the Compensation Policy, during the Term of Employment, the
Company shall indemnify and release the Executive in accordance with the
provisions of that certain Indemnification and Release Agreement, by and between
the Executive and TPI, effective as of August 1, 2012, the terms of which shall
be incorporated by reference herein. In addition, the Company agrees to continue
and maintain, at the Company’s sole expense, a directors’ and officers’
liability insurance policy (or policies) covering the Executive until the
seventh anniversary of the Termination Date that is no less favorable than the
policy covering active directors and senior officers of the Company from time to
time.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
specified in the first paragraph of this Agreement.

 

TEVA PHARMACEUTICALS USA, INC. By:  

 

  Name:   Title: By:  

 

  Name:   Title: EXECUTIVE

/s/ Carlo de Notaristefani



--------------------------------------------------------------------------------

Exhibit A

FORM OF RELEASE AGREEMENT

As a material inducement to the Company to providing the severance benefits and
other benefits and payments in excess of the amounts required to be paid to
Carlo de Notaristefani (the “Executive”) by applicable law (if any) under the
employment agreement (the “Employment Agreement”) dated February 7, 2018 by and
among Teva Pharmaceuticals USA, Inc. and the Executive, and in consideration of
its agreements and obligations under the Employment Agreement and for other good
and valuable consideration, the receipt of which is hereby acknowledged by the
Executive, the Executive on behalf of himself and his family, agents,
representatives, heirs, executors, trustees, administrators, attorneys,
successors and assigns (the “Releasors”) hereby irrevocably, unconditionally and
generally releases the Company (as defined in the Employment Agreement) and its
respective parents, affiliates, shareholders, officers, directors, employees and
attorneys, and the heirs, executors, administrators, receivers, successors and
assigns of all of the foregoing (collectively, the “Corporate Releasees”), from,
and hereby waives and/or settles any and all, actions, causes of action, suits,
debts, sums of money, agreements, promises, damages, or any liability, claims or
demands, known or unknown and of any nature whatsoever and which the Executive
ever had, now has or hereafter can, shall or may have, for, upon, or by reason
of any matter, cause or thing whatsoever from the beginning of the world to the
date of this release (collectively, the “Executive Claims”) arising directly or
indirectly pursuant to or out of his employment with the Company, the
performance of services for the Company or any Corporate Releasee or the
termination of such employment or services and, specifically, without
limitation, any rights and/or the Executive Claims (a) arising under or pursuant
to any contract, express or implied, written or oral, relating to the
Executive’s employment or termination thereof or the employment relationship,
including, without limitation, the Employment Agreement; (b) for wrongful
dismissal or termination of employment; (c) arising under any federal, state,
local or other statutes, orders, laws, ordinances, regulations or the like that
relate to the employment relationship and/or that specifically prohibit
discrimination based upon age, race, religion, sex, national origin, disability,
sexual orientation or any other unlawful bases, including, but not limited to,
any and all claims under Title VII of the Civil Rights Act of 1964, as amended,
the Civil Rights Act of 1991, as amended, the Age Discrimination in Employment
Act of 1967, as amended, the Older Workers Benefit Protection Act of 1990, the
Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, as amended,
the Family and Medical Leave Act of 1993, the Employee Retirement Income
Security Act of 1974, as amended, and applicable rules and regulations
promulgated pursuant to or concerning any of the foregoing statutes; (d) for
damages, including, without limitation, punitive or compensatory damages or for
attorneys’ expenses, costs, wages, injunctive or equitable relief resulting or
pertaining to those matters released hereunder; and (e) relating to salaries,
benefits, bonuses, compensation, fringe benefits, social benefits according to
any law or agreement, amounts of manager’s insurance, pension fund, provident
fund and education fund, overtime, severance pay, sick pay, recreation payments,
vacation payments, prior notice payments, options or other securities,
reimbursement of expenses and/or any other payments or benefits due to the
Executive. This paragraph shall not apply to any rights or claims that the
Executive may have: (i) for a breach of the Company’s obligation to provide, or
cause to be provided, the severance and other payments and benefits due under
the Employment Agreement; (ii) for disability, life

insurance, health, welfare, qualified and nonqualified pension and other
employee benefit plans in accordance with the terms of the applicable plans;
(iii) any right(s) of indemnification or contribution that the Executive may
have, whether under or pursuant to the Employment Agreement, this release or the
charter, bylaws or other governing plans, policies or arrangements of, or any
insurance policy maintained by the Company, for any and all actions undertaken
by the Executive in his capacity as an employee, contractor, consultant, agent,
officer, director, shareholder, trustee, fiduciary or other representative of
the Company; and (iv) any rights as a stockholder of TPI.

The Releasors agree not to bring any action, suit or proceeding whatsoever
(including the initiation of governmental proceedings or investigations of any
type) against any of the Corporate Releasees for any matter or circumstance
concerning which the Releasors have released the Corporate Releasees under this
release. Further, the Executive agrees not to encourage any other person or
suggest to any other person that he, she or it institute any legal action
against the Corporate Releasees, and the Executive hereby declares, confirms and
undertakes that, if the Releasors or anyone else in their name should deliver a
claim as mentioned above, the Executive shall reimburse the Corporate Releasees
and anyone else on their behalf to



--------------------------------------------------------------------------------

the full extent of the sum of the legal expenses and legal fees incurred by them
as a result of any such claim; and in the event that Releasors prevail in such
legal action, then the Corporate Releasees shall reimburse such sum to the
Executive. Notwithstanding the foregoing, this release is not intended to
interfere with the Executive’s right to file a charge with the U.S. Equal
Employment Opportunity Commission (the “EEOC”) in connection with any claim the
Executive believes the Executive may have against the Company. The Releasors
hereby agree to waive the right to any relief (monetary or otherwise) in any
action, suit or proceeding the Executive may bring in violation of this release,
including any proceeding before the EEOC or any other similar body or in any
proceeding brought by the EEOC or any other similar body on the Executive’s
behalf. In addition, nothing contained in this release shall be construed to
prohibit the Releasors from reporting possible violations of federal or state
law or regulation to any governmental agency or regulatory body or making other
disclosures that are protected under any whistleblower provisions of federal or
state law or regulation, or from filing a charge with or participating in any
investigation or proceeding conducted by any governmental agency or regulatory
body.

To the extent applicable, this release shall constitute a dismissal and
compromise notice for the purposes of Section 29 of the Israeli Severance Pay
Law 5713-1963.

Representation by Counsel/Revocation.

(a) By executing this release, the Executive acknowledges that: (i) he has been
advised by the Company to consult with an attorney before executing this release
and has consulted and been represented by counsel in connection therewith;
(ii) he has been provided with at least a twenty-one (21) day period to review
and consider whether to sign this release and, by executing and delivering this
release to the Company, he is waiving any remaining portion of such twenty-one
(21) day period; and (iii) he has been advised that he has seven (7) days
following execution of the release to revoke this release (the “Revocation
Period”).

(b) This release will not be effective or enforceable until the Revocation
Period has expired. Any revocation of this release shall only be effective if an
originally executed written notice of revocation is delivered to the Company on
or before 5:00 p.m. EST on the last day of the Revocation Period. If so revoked,
this release shall be deemed to be void ab initio° and of no further force and
effect.

(c) Defined terms not otherwise defined herein shall have the same meanings
ascribed to them in the Employment Agreement.

Dated: [To be Executed Following a Termination of Employment]

 

 

Carlo de Notaristefani